Gilbert, Justice.
Sallie Beasley brought suit against F. M. Thompson, to reform a deed and for injunction, alleging that the defendant, acting as the agent of his and petitioner’s mother, purchased certain described land for the mother, paying the purchase-price with the funds of, but without the knowledge of, the mother, who could neither read nor write; that he had the deed executed as conveying the land jointly to the mother and the defendant; and that the mother died without discovering that the deed did not convey the entire interest to her. The petition was filed after the death of the mother, and before an administrator was appointed. Subsequently an administrator was appointed, who filed a petition praying that he be allowed to intervene in the suit so as to protect the rights of the heirs and creditors of the estate. His petition adopted the allegations .of Sallie Beasley, and contended that the intestate owned the entire interest in .the land instead of a half undivided interest. He prayed that it be decreed that the intestate owned the entire interest in the land; that the intervention be allowed; and for general relief. The court passed an order disallowing the intervention. Mrs. Beasley and Bethea, as administrator, filed exceptions pendente lite, and preserved them in the exceptions to the final judgment.
1. Hnder the allegations, Mrs. Beasley, the petitioner, and Bethea, as administrator of the estate of the mother, seeking to intervene on behalf of the heirs and creditors of the estate, had a substantial interest in the land. If their contentions prevailed in the suit, the mother’s estate would own the entire interest in the land, which would, be held by the administrator for distribution, first, for payment of the creditors of the estate; and second, to the two heirs, Mrs. Beasley and P. M. Thompson, equally. If the defendant’s contentions prevailed, the administrator could recover only a half undivided interest for such distribution.
2. The suit being in equity, in which a multiplicity of suits may be avoided, and there being no remedy at law so adequate, complete, and expeditious, the court erred in disallowing the intervention. See Adams v. Weston, 181 Ga. 503, 504 (183 S. E. 69), and cit.
3. Even if, as contended by the defendant in error, the losing *616parties might have come to this court by direct bill of exceptions (see Ray v. Anderson, 117 Ga. 136, 43 S. E. 408; criticized in Tarver v. Dalton, 134 Ga. 462, 471, 67 S. E. 929, 21 L. R. A. (N. S.) 183, 20 Ann. Cas. 281; Johnson v. Holmes, 150 Ga. 195, 103 S. E. 157; Vanzant v. First National Bank, 164 Ga. 772, 139 S. E. 537; Jackson v. File, 165 Ga. 382, 140 S. E. 754), they are not precluded from first filing exceptions pendente lite and preserving them in exceptions to the final judgment. Gammage v. Powell, 101 Ga. 540 (28 S. E. 969), is cited by the defendant in error as a ruling to the effect that the disallowance of an intervention must be excepted to by a direct bill of exceptions. In that case the original petitioner excepted, but the intervenor did not. In the present case the petitioner and the intervenor joined in the exceptions. The interests of the petitioner and the intervenor in the Gammage case were entirely separate. They had no common interest in the subject-matter of the suit.
4. The court having erred in disallowing the intervention, all further proceedings were nugatory.

Judgment reversed.


All the Justices concur.